DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosures of the prior-filed applications, Application No. 62/598,041 and PCT/EP2018/083599, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, the disclosures of both of the prior-filed applications fail to provide sufficient written description for “determining, based on the state of the subject and a policy associated with the subject, one or more tasks that are performable by the subject with the aid of the first computing device” in claims 1, 11, and 20 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, the specification of each prior-filed application merely recites similar language as the claim without any further description of how the one or more performable task is determined nor linking the task to being performable with the aid of the first computing device.  See, for example, at least para. 14, 37, and 57 of each prior-filed application.  
Additionally, the disclosures of both of the prior-filed applications fail to provide sufficient written description for “wherein the policy is influenced by a measure of cognitive impairment exhibited by the subject” in claims 1, 11, and 20 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, in addition to merely reciting similar language as the claim without any further description of how the policy is influenced by the measure of cognitive impairment, the disclosure of each prior-filed application merely recites that a measure of cognitive impairment is determined in results-based language.  See, for example, at least para. 7, 8, 14, 37, 38, 41, 48, 54, and 57 of each prior-filed application.  
Lastly, the disclosures of both of the prior-filed applications fail to provide sufficient written description for “wherein the first computing device is further selected based on the policy associated with the subject” in claims 5 and 15 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, the specification of each prior-filed application merely recites similar language as the claim without any further description of how the selection of the first computing device is based on the policy associated with the subject.  See, for example, at least para. 16 of each prior-filed application.  Additionally, while para. 36 and 56 of each prior-filed application provide an example of selecting a first computing device based on proximity to the subject, they are silent regarding how a policy associated with the subject influences that selection, let alone the policy itself.  
Thus, claims 1-20 do not gain benefit of priority to US Application 62/598,041 and PCT/EP2018/083599.  Therefore, claims 1-20 have an effective filing date of 12 June 2020.

Information Disclosure Statement
The information disclosure statement filed 12 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, 
non-patent literature document cite no. 3 cites incorrect page numbers. 
non-patent literature document cite no. 4 is so blurry as to be illegible and only includes the introduction instead of the cited 20 pages.
non-patent literature document cite no. 5 only includes the abstract instead of the cited 25 pages.
non-patent literature document cite no. 6 is missing at least 5 pages.  The copy filed appears to be a summary instead of the cited document itself.
non-patent literature document cite no. 9 includes portions that are so blurry as to be illegible.  See, for example, at least Fig. 1.
non-patent literature document cite no. 11 is improperly cited and only includes the abstract.

Specification
The use of the terms “Wi-Fi”, “Bluetooth”, “ZigBee”, “Z-wave”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the one or more attributes of the one or more prompts" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 11, and 20, the disclosure fails to provide sufficient written description for “determining, based on the state of the subject and a policy associated with the subject, one or more tasks that are performable by the subject with the aid of the first computing device” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, the specification merely recites similar language as the claim without any further description of how the one or more performable task is determined nor linking the task to being performable with the aid of the first computing device.  See, for example, at least para. 14, 37, and 57.  Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 11, and 20, the disclosure fails to provide sufficient written description for “wherein the policy is influenced by a measure of cognitive impairment exhibited by the subject” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, in addition to merely reciting similar language as the claim without any further description of how the policy is influenced by the measure of cognitive impairment, the disclosure merely recites that a measure of cognitive impairment is determined in results-based language.  See, for example, at least para. 7, 8, 14, 37, 38, 41, 48, 54, and 57.  Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 5 and 15, the disclosure fails to provide sufficient written description for “wherein the first computing device is further selected based on the policy associated with the subject” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, the specification merely recites similar language as the claim without any further description of how the selection of the first computing device is based on the policy associated with the subject.  See, for example, at least para. 16.  Additionally, while para. 36 and 56 provide an example of selecting a first computing device based on proximity to the subject, they are silent regarding how a policy associated with the subject influences that selection, let alone the policy itself.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to products and a method which fall under the four statutory categories (STEP 1: YES).
The independent claims recite determining, from one or more signals, a state of a subject, wherein the subject is at risk for, or is suffering from, cognitive impairment; selecting, based on the state of the subject, a first computing device of one or more computing devices available to the subject; determining, based on the state of the subject and a policy associated with the subject, one or more tasks that are performable by the subject, wherein the policy is influenced by a measure of cognitive impairment exhibited by the subject; receiving task-selection input from the subject that initiates one or more of the tasks as a triggered task; receiving one or more task-engagement inputs from the subject that indicate completion of one or more steps of the triggered task; and updating the policy based on one or more attributes of the task-engagement inputs, wherein the updating includes applying a reinforcement learning technique to optimize a reward function.  The dependent claims further recite providing one or more prompts to guide the subject through one or more of the steps of performing the triggered task, wherein the one or more prompts are selected based at least in part on the policy associated with the subject, wherein updating the policy further includes updating the policy based at least in part on one or more attributes of the one or more prompts; wherein the one or more attributes of the one or more prompts include a measure of intrusiveness; or wherein the state includes at least a last-detected location of the subject determined based on the signal; or wherein the first computing device is further selected based on the policy associated with the subject; or wherein the reinforcement learning technique comprises a random forest batch-fitted Q learning algorithm; or wherein the reinforcement learning technique comprises an artificial neural network; or wherein the one or more attributes of the task-engagement inputs include a reward or penalty determined based on a response time by the subject to provide a given task-engagement input of the task-engagement inputs; or wherein the triggered task includes preparation of a meal; or wherein the triggered task includes one or more of oral hygiene maintenance, medication ingestion, and adorning of clothing.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions by collecting information, analyzing the information, and outputting the results of the collection and analysis in an iterative fashion.  The process also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, the process amounts to the abstract idea grouping of mathematical concepts because at least the determining receiving, and updating steps of the independent claims merely recite the steps of a reinforcement learning algorithm with dependent claims 2-8 with matching 12-18 merely further defining the reinforcement learning algorithm which constitutes mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I).  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of one or more processors (claims 1, 11, and 20), a first computing device of one or more computing device (claims 1, 11, and 20), a presence sensor (claims 4 and 14), a system (claim 11), memory (claim 11), and at least one non-transitory computer-readable medium (claim 20) is not sufficient to impart patentability to the method performed.  Although the claim recites the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  For instance, the steps of the method claims are merely recited to implemented by one or more processors, and thus are construed to be performed by a human operating a computer.  While a presence sensor is claimed in claims 4 and 14, it is merely passively claimed outside the active steps of the method.  Thus, its inclusion in the claims do not alter the human performance of the method steps.  See also, for example, at least Fig. 1 and 5 which illustrate the components as either non-descript black boxes or stock symbols in a conventional arrangement, and at least para. 26-28, 30-32, 40, 49, 50, 60-66 of the specification which identify that none of the elements are particular or necessary to implement the claimed process.  For instance, para. 26 identifies that the computing device may be any computing device that is capable of receiving input from a subject and providing output to the subject while other paragraphs identify that various elements may be implemented as any combination of hardware or software.  See, for example, at least para. 28, 30, and 40.  The claims do not recite any limitations that improve the functionality of the computer system because the claimed calculations are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. The system is merely recited to be used, not improved. For instance, the presence sensor, as claimed and organized, merely adds insignificant extra solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  Further, as identified Step 2A, Prong 1, many of the claimed steps merely amount to reciting the steps of a reinforcement learning algorithm with dependent claims merely further defining the reinforcement learning algorithm.  The courts have firmly held that merely employing mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claims recite that the subject is at risk for, or is suffering from, cognitive impairment, the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In contrast, the focus of the claimed invention is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Si1 (A Context-aware Reminding System for Daily Activities of Dementia Patients).

Regarding claim 1, 11, and 20, Si teaches a method implemented by one or more processors (claim 1), a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors (claim 11), and at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors (claim 20) (Si, Title, A Context-aware Reminding System for Daily Activities of Dementia Patients; Table 1. Hardware of PAVENET includes at least one processor and memory), cause the one or more processors to perform the following operations:
determining, from one or more signals, a state of a subject (Si, Fig. 2, Sensing Subsystem, Planning Subsystem; 2.2 Planning subsystem, pg. 3, “In CoReDA, we compose a series of <StepIDi-1, StepIDi> (i  is the index of Step ID sequence) as the input of planning subsystem, which is from sensing subsystem… the system perceives its state si”), wherein the subject is at risk for, or is suffering from, cognitive impairment (Si, The subjects in Si are all elderly people with dementia.);
selecting, based on the state of the subject, a first computing device of one or more computing devices available to the subject (Si, Fig. 2 and Table 2 illustrate multiple computing devices available to the subject that are individually selected for specific tasks.);
determining, based on the state of the subject and a policy associated with the subject, one or more tasks that are performable by the subject with the aid of the first computing device, wherein the policy is influenced by a measure of cognitive impairment exhibited by the subject (Si, 2.2 Planning subsystem, pg. 3, “planning subsystem learns a user’s routines of ADLs [Activities of Daily Living] from the results of sensing subsystems, and gives appropriate prompts to reminding subsystem based on the user’s routines and his current step of ADL…  Then we use Q-Learning algorithm [6] to learn the routine of an ADL, which called ‘policy’ in the literature on Q-Learning.”);
receiving, via the first computing device, task-selection input from the subject that initiates one or more of the tasks as a triggered task (Si, 2.1 Sensing subsystem, pg. 3, “The usage of tool is detected from sensor data of PAVENET… If three of these 10 samples surpass a pre-defined threshold, the tool will be considered ‘is using’, and its ID will be sent to the server.”);
receiving, via the first computing device, one or more task-engagement inputs from the subject that indicate completion of one or more steps of the triggered task (Si, at least Tables 2-4 provide two example ADLs with steps that are monitored for performance and completion.); and
updating the policy based on one or more attributes of the task-engagement inputs, wherein the updating includes applying a reinforcement learning technique to optimize a reward function (Si, Fig. 3, Update policy;, 2.2 Planning subsystem, pg. 3, “We use the TD (λ) Q-Learning algorithm in Reinforcement Learning (RL) Toolbox 2.0 [4] to implement our planning subsystem.”  Pg. 4, “The Reward Function plays an important role in learning procedure, because the goal of Q-Learning is to find a policy which maximizes the cumulative reward”).

Regarding claims 2 and 12, Si teaches the method of claim 1 and the system of claim 11, further comprising providing, via one or more output components of the first computing device, one or more prompts to guide the subject through one or more of the steps of performing the triggered task (Si, Fig. 1 provides an example scenario of using CoReDA including guiding the subject, via one or more prompts, through one or more of the steps of performing the triggered task), wherein the one or more prompts are selected based at least in part on the policy associated with the subject, wherein updating the policy further includes updating the policy based at least in part on one or more attributes of the one or more prompts (Si, 2.2 Planning subsystem, pg. 3-4, “Suppose the system is at the state si =<StepIDi−1, StepIDi>, according to the current policy, an action ai =<ToolIDi+1, Leveli+1> (a prompt in our system) should be send to the reminding subsystem (1 → 2 → 3).  The user receives the prompts and changes to Stepi+1, so the state changes to si+1 =<StepIDi, StepIDi+1> (4). The learner receives this information, and computes a reward ri = R(si, ai, si+1) from Reward Function(5). At last the policy is updated(6).”). 

Regarding claims 3 and 13, Si teaches the method of claim 2 and the system of claim 11, wherein the one or more attributes of the one or more prompts include a measure of intrusiveness (Si, 2.2 planning subsystem, pg. 3, “reminding level (minimal or specific).” 2.3 Reminding subsystem, pg. 4, “The reminding subsystem receives prompts from planning subsystem, which include the tool ID that should be used in the next step and the reminding level (minimal or specific), and informs the user what to do next.”  “Minimal” and “specific” are construed as measures of intrusiveness of the one or more prompts.  This is exampled further in 2.3 Reminding subsystem, pg. 4, “Two remind levels are provided: minimal gives short message (e.g., ‘use tea-cup’) and less blinks; specific gives long message (e.g., ‘Mr. Kim, use the black tea-box in front of you.’) and more blinks.”  This coincides with the instant disclosure’s focus on the use of the System of Least Prompts which is “a strategy based on the idea that the least intrusive prompt that results in the desired response is desirable”. See the instant specification at least at para. 10 and 42.). 

Regarding claims 4 and 14, Si teaches the method of claim 1 and the system of claim 11, wherein the one or more signals includes a signal from a presence sensor, and the state includes at least a last-detected location of the subject determined based on the signal from the presence sensor (Si, Table 1, Sensors, 3-axis accelerometer, Pressure, Temperature, Motion; Table 2, Sensor and tool of ADL Step; 2.1 Sensing subsystem, pg. 2, “When a tool is used, its ID will be sent to the server, from which we can extract StepID, which indicates the current step of ADL.”). 

Regarding claims 5 and 15, Si teaches the method of claim 1 and the system of claim 11, wherein the first computing device is further selected based on the policy associated with the subject (Si, 2.2 Planning subsystem, pg. 3-4, “Suppose the system is at the state si =<StepIDi−1, StepIDi>, according to the current policy, an action ai =<ToolIDi+1, Leveli+1> (a prompt in our system) should be send to the reminding subsystem (1 → 2 → 3).”).

Regarding claims 8 and 18, Si teaches the method of claim 1 and the system of claim 11, wherein the one or more attributes of the task-engagement inputs include a reward or penalty determined based on a response time by the subject to provide a given task-engagement input of the task-engagement inputs (Si, Fig. 3, Reward Function; 1.3 Overview of CoReDA, pg. 2, “CoReDA will prompt him to pour hot water from electronic-pot by using the four methods shown in Figure 1 (Time: 13s). When Mr. Tanaka correctly use the electronic-pot, he will be praised (Time: 23s). If he forgets what to do after 3) pours tea into tea-cup, and does not do anything for 30 seconds (30s is just an example here.  This time should be determined from the statistical data of how long a user will use this tool.) , CoReDA will prompt him to drink a cup of tea by using the three methods shown in Figure 1 (Time: 71s).”).

Regarding claims 9 and 19, Si teaches the method of claim 1 and the system of claim 11, wherein the triggered task includes preparation of a meal (Si, Tables 2-4 provide an example ADL of tea-making.).

Regarding claim 10, Si teaches the method of claim 1, wherein the triggered task includes one or more of oral hygiene maintenance, medication ingestion, and adorning of clothing (Si, Tables 2-4 provide an example ADL of tooth-brushing.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Si as applied to claims 1 and 11 above, in view of Zhao et al.2 (Algorithms for Batch Hierarchical Reinforcement Learning, hereinafter referred to as Zhao).

Regarding claims 6 and 16, Si teaches the method of claim 1 and the system of claim 11. 
While Si teaches that the reinforcement learning technique comprises a Q learning algorithm (see rejection of claim 1), Si does not explicitly teach wherein the reinforcement learning technique comprises a random forest batch-fitted Q learning algorithm.
However, in a related art, Zhao teaches wherein the reinforcement learning technique comprises a random forest batch-fitted Q learning algorithm (Zhao, 6.2 Results, pg. 5, “learning policy using Fitted-HQI with Random Forest as the function approximator”).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the Q learning algorithm of Si to be random forest batch-fitted as taught by Zhao because “batch reinforcement learning aims to learn the best policy from a fixed set of prior-known samples.  Compared to on-policy algorithms, batch reinforcement learning enjoys stability and data-efficiency. More importantly, it allows to apply reinforcement learning in a practical problem that is expensive in collecting new samples, such as education, spoken dialog system and medical systems” and “combining batch learning and hierarchical reinforcement learning achieves faster learning speed, data efficiency and model comparison.”  See Zhao at pg. 1.  Thus, it is merely the use of a known technique to improve similar methods in the same way.

Regarding claims 7 and 17, Si teaches the method of claim 1 and the system of claim 11. 
Si does not explicitly teach wherein the reinforcement learning technique comprises an artificial neural network.
However, it would have been obvious to a person having ordinary skill in the art for the reinforcement learning technique to comprise an artificial neural network instead of the Q-learning algorithm described in Si because Neural Fitted Q Iteration (NFQ) is a well-known algorithm in batch reinforcement learning which utilizes an artificial neural network.  See Zhao at pg. 1.  Thus, it is merely a simple substitution of one known element for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wingeier et al. (US 2015/0066104) and Wingeier (US 2016/0175589) each disclose monitoring task performance of a person with a cognitive impairment and using a Q-learning algorithm in the analysis.
Bettencourt Da Silva et al. (US 2019/0080055) discloses generating personalized advice to a user based on a health state of the user utilizing a Q-learning algorithm or any other number of estimation/predictive modeling or machine learning techniques, the advice including altering one or more activities of daily living.
McNair et al. (US 10,483,003) discloses monitoring a patient’s activities of daily living, facilitating clinical decision support and managing patient population health using a Q-learning algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715      

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 Si, H., Kim, S. J., Kawanishi, N., & Morikawa, H. (2007). A context-aware reminding system for daily activities of dementia patients. 27th International Conference on Distributed Computing Systems Workshops (ICDCSW'07). https://doi.org/10.1109/icdcsw.2007.8 
        
        2 Tiancheng Zhao and Mohammad Gowayyed. (29 March 2016). Algorithms for batch hierarchical reinforcement learning. arXiv preprint arXiv:1603.08869.